                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                               WESTERN DIVISION
                                No. S:16-CT-32Sl-D


,MARCUS RANDALL BROWN,                    )
                                          )
                         Petitioner,      )
                                          )
                 v.                       )                            ORDER
                                          )
ROBERT C. OWENS, et al.,                  )
                                          )
                         Respondents.     )


       On September 27, 2016, Marcus Randall Brown ("Brown" or ''petitioner") filed a pm se

complaint alleging that defendants Robert Owens and Clarence Stewart, medical providers for the

North Carolina Department ofPublic Safety ("DPS"), violated his rights when they failed to provide

proper treatment for his hemophilia before he underwent surgery. See [D.E. 1]. Brown claims that

Owens and Stewart's actions constituted medical malpractice and violated his Eighth Amendment

right to be free from cruel and unusual punishment See id at 2. On March 12, 2018, the court

referred various motions to United States Magistrate Judge Numbers for       amemorandum and
recommendation ("M&R"). On July 10, 2018, Judge Numbers issued a M&R [D.E. S2].

       On August 10, 2018, the court adopted the M&R and granted in part defendant Owens's

motion for summary judgment [D.E. 31], granted in part defendant Stewart's motion to dismiss

[D.E. 46], denied Brown's motion for preliminary injunction [D.E. 4S], denied Brown's motion for

leave to file and motion to appoint counsel [D.E. S3], dismissed without prejudice' Brown's state

law medical malpractice claim, and dismissed with prejudice Brown's official capacity claim. See

[D.E. SS]. The court allowed Brown to proceed with his deliberate indifference claim against both

defendants, including his request for punitive damages. See id. at 2-3.
        On October 12, 2018, defendant Owens moved for summary judgment [D.E. 58] and filed

a memorandum in support [D.E. 59], a statement of material facts and appendix [D.E. 60, 61],

supporting exhibits [D.E. 63], and a motion to seal [D.E. 64]. On October 12, 2018, defendant

Stewart moved for summary judgment [D.E. 65] and filed a memorandum in support [D.E. 66],

supporting affidavits [D.E. 67, 68], a statement of material facts and appendix [D.E. 70, 71], and

a motion to seal [D.E. 73]. On November 1, 2018, Brown moved to extend time to respond [D.E.

75]. On November 2, 2018, the court referred the motions to United States Magistrate Judge

Numbers.

        On April 12, 2019, Judge Numbers extended Brown's deadline to respond to defendants'

summary j~dgment motions, directed defendants to file a status report, and denied Brown's request

for counsel. See [D.E. 79]. OnMay28, 2019,Brownmovedforfundstohireanexpert [D.E. 84].

       On May 30, 2019, Judge Numbers issued aM&R [D.E. 85] and recommended thatthe court

grant defendants' motions for summary judgment. See [D.E. 85] 1. On June 19, 2019, Brown

objected to the M&R [D.E. 86].

       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions ofthe magistrate judge's report or specified proposed :findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a

timely objection, "a district court need not conduct a de novo review, but instead must only satisfy

itself that there is no clear error on the face of the record in order to accept the recommendation."

Diamond, 416 F.3d at 315 (quotation omitted).

       The court has reviewed the M&R, the record, and Brown's objections. As for those portions

ofthe M&R to which Brown made no objection, the court is satisfied that there is no clear error on

                                                 2
the face of the record. As for the objections, the court has reviewed the objections and the M&R

de novo. Brown's objections simply restate his arguments in opposition to respondents's motions

for summary judgment. Compare [D.E. 86] 2-4 with [D.E. 82] 3, 5, 7, 9, 11. Thus, the court

overrules the objections. To the extent that the Brown has raised other objections, the court has

considered them and overrules them as meritless.

       In sum, the court ADOPTS the conclusions in the M&R [D.E. 85], GRANTS Owens's

motion for summary judgment [D.E. 58], GRANTS Stewart's motion for summary judgment [D.E.

65], and DENIES as moot Brown's motion for funds to hire an expert [D.E. 84]. The clerk shall

close the case.

       SO ORDERED. This j_ day of September 2019.




                                               3
